Order entered August 17, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01079-CR

                        HENRY ANDRE WINZER, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 422nd Judicial District Court
                              Kaufman County, Texas
                       Trial Court Cause No. 14-00334-422-F

                                       ORDER
      We DENY appellant’s May 19, 2015 motion to supplement appellate record.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       JUSTICE